In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                         No. 07-13-00097-CR


                                MESHELL LYNN FOX, APPELLANT

                                                  V.

                                THE STATE OF TEXAS, APPELLEE

                                 On Appeal from the 64th District Court
                                         Hale County, Texas
                Trial Court No. A19266-1211, Honorable Robert W. Kinkaid Jr., Presiding

                                          August 30, 2013

                                  MEMORANDUM OPINION
                         Before CAMPBELL and HANCOCK and PIRTLE, JJ.


          Appellant, Meshell Lynn Fox, was convicted of theft of property in an amount of

less than $50 with two prior theft convictions alleged which elevated the theft case to a

State Jail Felony offense.1           The same jury assessed appellant’s punishment at

confinement in a state jail for a term of 540 days. Appellant appealed, and we will

affirm.




          1
              See TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2012).
       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of her right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of her right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.




                                            2
       Accordingly, counsel=s motion to withdraw is hereby granted, and the trial court=s

judgment is affirmed. 2




                                                Mackey K. Hancock
                                                    Justice


Do not publish.




       2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3